UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMENDMENT No. 2 METISCAN, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 26-3613222 (I.R.S. Employer Identification Number) 12225 Greenville Ave Suite 700 Dallas, Texas 75243 Telephone: 972-479-8866 (Address and telephone number of principal executive offices) Frederick M. Mintz, Esq. 488 Madison Avenue Suite 1100 New York, New York 10022 Telephone: 212-486-2500 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public by the selling stockholders:From time to time after the effective date of this Registration Statement as determined by market conditions. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.[X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] i If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X This filing includes only Part II of the Registration Statement, the audited annual financial statements for the years ended December 31, 2009 and 2008, Exhibit 23.1 (the Independent Registered Accounting Firm Consent) and Exhibit 5 (the Opinion of Counsel).The audited annual financial statements have not changed, and the sole purpose of this filing is to include a revised Independent Registered Public Accounting Firm’s Report and to include Exhibit 23.1 . REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. ii PART II OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION Except for certain brokerage commissions and discounts which if incurred will be paid by the selling stockholders, we will pay all costs and expenses in connection with this offering, including, but not limited to, all expenses related to the costs of preparing, reproducing or printing this registration statement, legal expenses, and other expenses incurred in qualifying or registering the offering for sale under state laws as may be necessary, as well as the fees and expenses of our accountants. It is anticipated that the total of all costs and expenses in connection with this offering will be approximately $51,034.05.*This includes: Attorney fees $ CPA fees SEC filing fee Material fees (postage, copies) Total* $ * Note: All fees are estimated. INDEMNIFICATION OF DIRECTORS AND OFFICERS Section 145 of the Delaware General Corporation Law contains provisions entitling our directors and officers to indemnification from judgments, fines, amounts paid in settlement and reasonable expenses, including attorneys’ fees, as the result of an action or proceeding in which they may be involved by reason of being or having been one of our directors or officers (or, at our request, a director or officer of another corporation or other enterprise); provided the officers or directors acted in good faith.The Board of Directors may determine, in its sole and absolute discretion, to obtain an insurance policy which will cover officers and directors for any liability arising out of their actions in such capacity. The foregoing do not and will not eliminate or limit the liability of a director for violating his duty of loyalty (which includes the obligation of our directors to refrain from self-dealing with respect to us, improperly competing with us or usurping company opportunities), failing to act in good faith, engaging in intentional misconduct or knowingly violating a law or participating in the payment of a dividend or a stock repurchase or redemption for himself.The foregoing also do not and will not affect any director’s liability under federal securities laws or the availability of equitable remedies such as an injunction or rescission for breach of fiduciary duty. 1 RECENT SALES OF UNREGISTERED SECURITIES The following sets forth information relating to all previous sales of our common stock, which sales were not registered pursuant to the Securities Act. On January 1, 2009, we authorized the issuance of 4,050,000 shares of our common stock, as a bonus to our employees or entities designated by our employees and/or consultants as follows: Issuance Date Number of Shares Class Name Consideration 2/4/2009 Common Bridgepoint Partners, LLC Services Restricted 2/4/2009 Common Tristone Solutions Group Inc Services Restricted 2/4/2009 Common Janine Frieh Services Restricted 2/4/2009 Common Cohen Enterprises Inc Services Restricted 2/4/2009 Common Tina Ngo Services Restricted 2/4/2009 Common Iain Shigeoka Services Restricted 2/4/2009 Common Chris Terry Services Restricted 2/4/2009 Common Steve Krim Services Restricted 2/4/2009 Common Daniel Spencer Services Restricted 2/4/2009 Common Dora Guiterrez Services Restricted 2/4/2009 Common Nanette Johnson Services Restricted 2/4/2009 Common Garth James Services Restricted The shares had a fair market value of $8,100.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On February 1, 2009, our subsidiary FirstView added Mary Glover to its Board of Directors and agreed to issue 1,000,000 shares of our common stock as compensation for a 1-year appointment. The shares had a fair market value of $2,000 and were issued on July 15, 2009.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. 2 On February 4, 2009 we authorized the creation of 48 shares of “Series A Preferred Stock” and 72 shares of “Series B Preferred Stock”, which were then issued to Garth James.The Series A Preferred Stock and the Series B Preferred Stock were authorized to be issued pursuant to the Acquisition Agreement between us and Metiscan Holdings, Inc. (“Holdings”).The Series A Preferred Stock and the Series B Preferred Stock each has a par value of $0.0001. The face value of each share of Series A Preferred Stock is $8,333.33, which in the aggregate equals $400,000.00.The face value of each share of Series B Preferred Stock is $15,972.22, which in the aggregate equals $1,150,000.00.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On March 3, 2009 we received a Put notice from James Lembeck pursuant to a stock purchase agreement with us dated August 20, 2008. The Put of $47,700 was satisfied with an initial payment of $2,700 and a Promissory Note in favor of Mr. Lembeck, dated March 16, 2009, for the balance of $45,000.The promissory note was paid in 11 equal monthly payments of $4,340 and had an interest rate of 12% per annum.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On March 3, 2009 we received a Put notice from PFSI FBO James Lembeck Roth IRA pursuant to a stock purchase agreement with us dated August 20, 2008. The Put of $53,000 was satisfied with an initial payment of $3,000 and a Promissory Note in favor of Mr. Lembeck’s retirement account, dated March 16, 2009, for the balance of $50,000.The promissory note was paid in 11 equal monthly payments of $4,822 and had an interest rate of 12% per annum.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On March 27, 2009 we authorized the issuance of 3,500,000 shares of our common stock, as a bonus to Shoreline’s employees as follows: 4/3/2009 Common Melissa Conville Services Restricted 4/3/2009 Common Jamie Lord Services Restricted 4/3/2009 Common Jane Moyer Services Restricted 4/3/2009 Common Rachel Pellish Services Restricted 4/3/2009 Common Jill Slish Services Restricted 4/3/2009 Common Shelley Tomey Services Restricted 4/3/2009 Common Raymond Isaac Services Restricted 3 The shares had a fair market value of $7,000.We believe the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On April 3, 2009, we issued 12,250,000 shares of its common stock in payment of $25,000 of principal due to Ramon Perales. The shares were issued pursuant to a legal proceeding commenced against our subsidiary for defaulting upon payment of said $25,000. Management believes that the 12,250,000 shares issued had a fair market value of approximately $40,000 at the time of issuance.The parties verbally agreed that the difference between the value of the stock ($40,000) and the amount of the claim ($25,000) was an additional payment made by us to Ramon Perales in consideration for accepting payment in stock rather than cash.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On May 7, 2009 we authorized the creation of 900,000 shares of “Series C Preferred Stock”. The Series C Preferred Stock has a par value of $0.0001.On June 5, 2009, we issued 900,000 shares of its Series C Preferred Stock to Holdings in exchange for 100% of the issued and outstanding shares of Corpus and a majority ownership of SOMRI.The Red Oak Trust, whose primary beneficiary is our President and Chief Executive Officer, Bryan A. Scott, owns 88% of Holdings.Holdings has the right to convert each share of the Series C Preferred Stock into 10,000 shares of the Corporation’s common stock at any time in Holdings’ sole and absolute discretion.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering.The conversion of all 900,000 shares of Series C Preferred Stock would result in Holdings owning 9,000,000,000 shares of our common stock, which would represent 91.69% of our issued and outstanding common stock. On May 27, 2009, we completed a sale of 5,800,000 shares of its common stock to Mazuma Holdings Corp. in consideration for $25,000 pursuant to a Regulation 504 offering.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. We entered into an agreement dated June 26, 2009 (the “Account Management Agreement”) with Copperbottom Investments, Ltd., Absentia Holdings, Ltd., Orange Investments, Ltd., Agri-Technologies International, Ltd. and Britannia Securities International, Ltd. as the investors (the “Investors”) and Elco Securities, Ltd. as the manager of the transaction (the “Intermediary”), which may provide us with up to $7,955,795 (the “Funds”), which is set forth on our balance sheet as of June 30, 2010 as “cash, restricted”.The following are the terms and conditions of the Account Management Agreement: 4 1. The Funds are being held in an account in the name of Metiscan, Inc. which is controlled by the Intermediary.Before any of the Funds are released to us, 525,085,751 shares of our common stock issuable upon the exercise of an aggregate of 14 warrants being held by the Intermediary on behalf of the Investors pursuant to the Account Management Agreement must be free trading. 2. There are 24 milestones, or “Breakouts”.The first Breakout requires that the average bid price of our common stock shall be $0.0120 per share, and that the average daily volume shall be 10,653,587 shares.The average bid price requirement for each Breakout increases, so that the 24th Breakout requires that the average bid price be $0.0311 per share, and that the average daily volume be 2,752,527 shares.Upon reaching each breakout, we shall receive a sum of cash ranging from $110,752 to $405,085.The Intermediary shall track the average closing bid price of our common stock (the "Bid") and average daily volume of trading of our common stock (the "Volume") for each trading day within a specified 30 calendar day period. 3. Certain fees and expenses shall be deducted from the Breakout payments before being delivered to us. In addition to the foregoing conditions, upon the release of the Funds to us there are numerous conditions upon our operations and upon our use of the Funds after we receive the Funds, unless we receive approval from the Investors to forgo any, or all, of the following conditions: 1. We are not permitted to consolidate our common shares without the agreement of the Investors until after the earlier of (i) June 26, 2013 or (ii) after the exercise of certain warrants. 2. We must make available to the public adequate current information about us within the meaning of Rule 144(c), which was promulgated by the Securities and Exchange Commission pursuant to §4(1) of the Securities Act of 1933, as amended. 3. We must be publicly traded on an exchange suitable to the Investors. 4. We are restricted from consolidating our common stock, and restricted from selling, merging or spinning-off more than 5% of our underlying assets for a period of one year following the “completion of capital placement” by the Investors. 5. We may not utilize any funds we receive for any of the following: A. Leasing vehicles for management, 5 B. Legal or general and administrative expenses not related to filing all required reports pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,, such as registration, SEC compliance and listing requirement, C. Repayment of management or shareholder loans except as to be approved by the Investors, D. Past due salaries, E. Settlement of legal liabilities or F. Severance packages. On August 11, 2009, with respect to the Account Management Agreement discussed above, we executed a Unit Subscription Agreement with the following five (5) private equity investors (the “Investors”): Copperbottom Investments, Ltd., Absentia Holdings, Ltd., Orange Investments, Ltd., Agri-Technologies International, Ltd. and Britannia Securities International, Ltd.Each of the Investors agreed to acquire 100,000 shares of our Series D Preferred Stock.Each Investor invested one million four hundred fifty four thousand seven hundred and sixty five dollars ($1,454,765), for a total of seven million two hundred and seventy three thousand eight hundred and twenty three dollars ($7,273,823).The release of all monies from the sale of the 500,000 shares of Series D Preferred Stock are subject to a number of conditions, including, but not limited to, registration of the underlying common stock with the SEC and the terms and conditions of the Account Management Agreement.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On June 29, 2009, Steve Krim, FirstView’s President as of that date, was granted a stock bonus of 2,000,000 shares of our common stock.The shares had a fair market value of $4,000.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On July 1, 2009, Corpus executed a Debt Settlement Agreement with San Antonio ESOP pursuant to which we agreed to issue the creditor 9,363,450 shares of our common stock as full and complete payment of the $456,000 owed to the creditor.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On July 1, 2009, Corpus executed a Debt Settlement Agreement with San Antonio ESOP pursuant to which we agreed to issue the creditor 636,550 shares of our common stock as full and complete payment of the $31,000 owed to the creditor.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. 6 On July 15, 2009, our Board of Directors, upon the consent of the stockholders owning a majority of the shares then issued and outstanding, approved a resolution to amend our Articles of Incorporation to increase the number of authorized shares to five billion (5,000,000,000) shares of common stock, par value $.0001 per share, and ten million (10,000,000) shares of preferred stock, par value $.0001 per share. On July 15, 2009, Holdings notified us that it wished to convert 150,000 shares of “Series C Preferred Stock”.Each share of the Series C Preferred Stock converted into 10,000 shares of our common stock.Thus, upon conversion, which took place on July 23, 2009, Holdings received one billion five hundred million (1,500,000,000) shares of our common stock. On July 21, 2009, we amended our Certificate of Incorporation to increase the number of authorized shares to five billion ten million (5,010,000,000) shares, of which five billion (5,000,000,000) shares are common stock, par value of $.0001 per share, and ten million (10,000,000) shares are preferred stock, par value $.0001 per share. On July 28, 2009, we issued 50,000,000 shares of our common stock in payment of $84,241 due to Ramon Perales for the settlement of $53,333.19 for aged debt from March 28, 2006.The shares were issued pursuant to a legal proceeding commenced against our subsidiary for defaulting upon payment of said $84,241.Management believes that the 50,000,000 shares had a fair market value of approximately $170,000 at the time of issuance.The parties verbally agreed that the difference between the value of the stock ($170,000) and the amount of the claim ($84,241) was an additional payment made by us to Ramon Perales in consideration for accepting payment in stock rather than cash.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On August 10, 2009, we sold 163,201,415 shares of our common stock in consideration of $783,597 pursuant to a Regulation 504 offering to an accredited Texas investor who transferred such shares to third parties.The release of the funds is subject to the terms and conditions of an Account Management Agreement.There are numerous conditions upon our use of said funds after we receive them, unless we receive approval from the investors who are parties to the Account Management Agreement (the “Investors”) to forgo a restriction.These conditions include, but are not limited to, the following: 1. We are not permitted to consolidate our common shares without the agreement of the Investors until after the earlier of (i) June 26, 2013 or (ii) after the exercise of certain warrants. 2. We must make available to the public adequate current information about us within the meaning of Rule 144(c), which was promulgated by the Securities and Exchange Commission pursuant to §4(1) of the Securities Act of 1933, as amended. 3. We must be publicly traded on an exchange suitable to the Investors. 7 4. We are restricted from consolidating our common stock, and restricted from selling, merging or spinning-off more than 5% of our underlying assets for a period of one year following the “completion of capital placement” by the Investors.The meaning of “completion of capital placement” is not clear.Accordingly, it is not clear if this event has taken place or when this event will have taken place. 5. We may not utilize any funds we receive for any of the following: A. Leasing vehicles for management, B. Legal or general and administrative expenses not related to filing all required reports pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,, such as registration, SEC compliance and listing requirement, C. Repayment of management or shareholder loans except as to be approved by the Investors, D. Past due salaries, E. Settlement of legal liabilities or F. Severance packages. We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On August 21, 2009, we authorized the creation of 500,000 shares of Series D Preferred Stock. The Series D Preferred Stock has a par value of $0.0001 and the holders of the Series D Preferred Stock have the right to convert each share of the Series D Preferred Stock into 1,168 shares of our common stock at any time in our sole and absolute discretion. On September 14, 2009, we authorized the issuance of 833,333 shares of our common stock to Foster and Associates, Inc. in consideration for consulting services. The shares had a fair market value of $5,000 and were issued on October 2, 2009.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. 8 On September 14, 2009, we authorized the issuance of 488,889 shares of our common stock to INOUT Software, LLC in consideration for consulting services. The shares had a fair market value of $2,640 and were issued on October 2, 2009.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On September 14, 2009, we authorized the issuance of 1,000,000 shares of our common stock in consideration of a $5,000 investment by Steven Weiss. The common stock was purchased pursuant to a Subscription Agreement.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On September 14, 2009, we sold 20,000,000 shares of our common stock in consideration of $20,000 pursuant to a Regulation 504 offering to Marc Myers. On September 14, 2009, we authorized the issuance of 5,000,000 shares of our common stock to Equititrend Advisors, LLC in consideration for consulting services. The shares had a fair market value of $25,000 and were issued on October 2, 2009.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On September 14, 2009, we authorized the issuance of 9,363,450 shares of our common stock to MRI Central, Inc. in settlement of a debt agreement. The shares had a fair market value of $487,000.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On September 23, 2009, we authorized the issuance of 1,190,000 shares of our common stock to Global Ventures, LLC in consideration for consulting services. The shares had a fair market value of $5,590.The shares have not yet been issued.We believe that the issuance is exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it does not involve a public offering. On October 5, 2009, the Company issued 5,000,000 shares of our common stock to Intellimatics, LLC in connection with the acquisition of intellectual property with respect to three software applications, or “applications”, for the Apple iPhone by our wholly owned subsidiary, Taptopia, Inc.Specifically, we acquired the source code for writing said applications.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On November 9, 2009, we rescinded the sale of stock made on September 14, 2009 to Equititrend Advisors, LLC because of the failure of the investor to pay for the shares. On November 11, 2009 a settlement was agreed upon pursuant to which the investor agreed to return and cancel 15 million shares and purchase the balance, or 5 million shares, for $16,000.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. 9 On January 26, 2010, the Company authorized the issuance to James Lembeck 6,600,000 shares of common stock of the Corporation and further issued an additional 1,000,000 shares of common stock of the Corporation in consideration for converting outstanding principal and interested owed related to a Promissory Note dated March 16th, 2009.The shares had a fair market value of $26,047.11. On February 18, 2010, the Company sold 86,300,000 shares of its common stock in consideration of $125,000 pursuant to a Regulation 504 offering to Optima Global Financial, Inc.On April 12, 2010, the Company rescinded the offering in its entirety. On March 19, 2010, the Company authorized the issuance to Mintz & Fraade, P.C. of 85,000,000 shares of the Company’s common stock pursuant to a Conversion Agreement dated October 1st, 2009 for legal services rendered.The shares had a fair market value of $179,985.80. On May 1, 2010, the Company authorized the issuance of 28,500,000 shares of its common stock to Big Apple Equities, LLC, in consideration for $100,000 of investor relation consulting services, pursuant to Regulation 504. On July 19, 2010 the Company authorized the issuance of 8,615,385 shares of the Company’s common stock to Michael Foster and Associates, Inc., for services rendered. The shares had a fair market value of $11,200. On July 19, 2010 the Company authorized the issuance of 85,000,000 shares of the Company’s common stock to our Executive Vice President, Jacob Cohen, for services rendered. The shares had a fair market value of $29,750. On August 4, 2010, we authorized the issuance of 2,750,000 shares of our common stock in consideration of a $3,300 investment by Steven Weiss. The common stock was purchased pursuant to a Subscription Agreement.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On August 6, 2010, we authorized the issuance of 3,500,000 shares of our common stock as compensation to Iain Shigeoka, Ph.D. and employee of Shoreline Employment Services, and the President and CEO of FirstView for services rendered. The shares had a fair market value of $1,050 and have not been issued yet.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. On August 6, 2010, we authorized the issuance of 4,000,000 shares of our common stock as compensation to Raymond Isaac and employee of Shoreline Employment Services, and the Vice President of Information Technology for FirstView for services rendered. The shares had a fair market value of $1,200 and have not been issued yet.We believe that the issuance was exempt from registration pursuant to § 4(2) of the Securities Act of 1933, as amended, in view of the fact that it did not involve a public offering. 10 All purchasers represented in writing that they acquired the securities for their own accounts.A legend was placed upon the stock certificates stating that the securities have not been registered pursuant to the Securities Act and cannot be sold or otherwise transferred without an effective registration or an exemption therefrom. We have not, nor has any person acting on our behalf, offered or sold any of our securities by means of any form of general solicitation or general advertising.No services were performed by any purchaser as consideration for the shares issued. We have never utilized an underwriter for an offering of our securities and there were no underwriting discounts or commissions involved. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES The following exhibits are filed with this registration statement: Exhibit Description 3(i) Articles of Incorporation** 3(ii) Bylaws** 4 Instruments defining the rights of security holders** 5 Opinion of Mintz & Fraade, P.C. Acquisition Agreement with Metiscan Technologies, Inc.* Account Management Agreement (The Company shall request confidential treatment of this Exhibit pursuant to Rule 406 of Regulation C promulgated under the Securities Act of 1933) Consulting Agreement* 21 Subsidiaries of the registrant** 23.1 Consent of Eugene M. Egeberg 23.2 Consent of Mintz & Fraade, P.C. (Part of Exhibit 5) Lease for office space at 12225 Greenville Avenue, Suite 700, Dallas, Texas 75243** Lease for office space at 12225 Greenville Avenue, Suite 700, Dallas, Texas 75243** Lease for office space at 48 Tunnel Rd. Suite 102, Pottsville, Pennsylvania 17901** * To be filed by amendment. ** Previously filed. 11 UNDERTAKINGS The undersigned Registrant hereby undertakes: 1. To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: i. To include any prospectus required bysection 10(a)(3)of the Securities Act of 1933; ii. To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant toRule 424(b)if, in the aggregate, the changes in volume and price represent no more than 20% change in the maximum aggregate offering price set forth in the "Calculation of Registration Fee" table in the effective registration statement. iii. To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; 2. That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. 3. To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. 4. That, for the purpose of determining liability of the registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the securities: The undersigned registrant undertakes that in a primary offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: 12 i. Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424; ii. Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; iii. The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and iv. Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. 13 Signatures In accordance with the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-1 and authorized this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dallas, State of Texas on September3, 2010 . Metiscan, Inc. /s/ Bryan A. Scott Bryan A. Scott, President and Chief Executive Officer In accordance with the requirements of the Securities Act of 1933, this registration statement was signed by the following persons in the capacities and on the dates stated: Signature Title Date /s/ Bryan A. Scott President, Chief Executive Officer Bryan A. Scott Director September3, 2010 /s/ Brian Hart Chief Operations Officer Brian Hart Director September3, 2010 /s/ Janine Frieh Chief Financial Officer Janine Frieh Director September3, 2010 Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a Prospectus. This is in addition to the dealers' obligation to deliver a Prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 14 INDEX TO FINANCIAL STATEMENTS PAGE Audited Annual Financial Statements Independent Registered Public Accounting Firm’s Report F-2 Balance Sheets at December 31, 2009 and 2008 F-3 Statement of Income and Expenses F-4 Statement of Changes in Stockholders' Equity F-5 Statement of Cash Flows F-7 Notes to Consolidated Financial Statements F-8 F-1 Eugene M Egeberg Certified Public Accountant 834 South Milton Avenue Baltimore, Maryland21224 (410) 218-1711 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S REPORT To the Stockholders Metiscan, Inc. We have audited the consolidated accompanying balance sheet of Metiscan, Inc. as of December 31, 2009 and 2008, and the related statements of operations and changes in stockholder’s deficit and cash flows for the year s then ended.These financial statements are the responsibility of the Company management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with U.S. generally accepted auditing standards as well as standards required by the Public Companies Accounting Oversight Board.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has restricted a significant portion of its cash and cash equivalents and also has a large accumulated deficit through December 31, 2009.These conditions raise substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 1. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Metiscan, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years then ended in conformity with U.S. generally accepted accounting principles. /s/ Eugene M Egeberg Eugene M Egeberg, CPA 3 September 2010 F-2 METISCAN, INC BALANCE SHEET DECEMBER 31, 2009 & 2008 AUDITED ASSETS Current Assets Cash and cash equivalents $ $ Restricted Cash (NOTE 2) - Accounts Receivable Inventory - - Notes Receivable - Total Current Assets Non-Current Assets Prepaid Expenses $ $ Intercompany Receivable - - Other Asset Total Non-Current Assets Property, Plant and Equipment at cost, net of accumulated depreciation TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and Accrued Liabilities $ $ Current Portion of Notes Payable (Note 8) - Deferred Revenue - - Other Liability - - Total Current Liabilities Non-current Liabilities Notes Payable Security Deposit Intercompany Loans Payable (0
